DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after Marach 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims1-11 and newly added claims 12-14.  The previous rejection under 35 USC 103 is withdrawn.  However, the claims are newly rejected under 35 USC 103 herein.  Accordingly, this action is non-final.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20030044512 in view of Ko et al (US 20050079422).
Regarding claim 1, KR ‘512 is directed to a cylindrical secondary battery comprising an electrode assembly (12), a case (10), a cap assembly (110) mounted to an open upper end of the case, and an adhesion unit (160) connecting a lower surface of the cap assembly to an electrode tab (17) (Fig. 1, 2).  The adhesion unit comprises an adhesive material and a conductive material ([0047] of translation).  The purpose of the adhesion unit is to interrupt the current during short circuit or overcharge condition via melting or deformation of the unit ([0051]).  Regarding claim 2, the adhesive can be an epoxy ([0047]).  Regarding claim 3, the conductive material can be carbon ([0047]).
KR ‘512 does not expressly teach that the “positive” electrode tab (17) is connected to the adhesion unit as recited in claim 1.  However, KR ‘512 could be interpreted such that the 
KR ‘512 does not expressly teach that the adhesion layer (160) comprises PTC particles, as recited in claim 1, or that the particles may comprise polyethylene (claim 4). 
Ko et al. is directed to a lithium secondary battery having PTC particles in the electrodes thereof (abstract).  In [0030], it is disclosed that polyethylene particles may be used as the PTC particles. 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to incorporate PTC particles into the conductive adhesive of KR ‘512.  As noted above, the purpose of the conductive adhesive is to interrupt the current during short circuit or overcharge condition via melting or deformation of the unit ([0051]).  As disclosed in the abstract of Ko, the purpose of PTC particles is to break current by an abrupt increase in resistance.  It would have been obvious to provide PTC particles in the conductive adhesive of KR ‘512 to provide a redundant means of current interruption in the adhesive of KR ‘512.  
Regarding claim 5, it would have been obvious to optimize the mixing ratio of conductive material and PTC particles to balance the requirements for the layer, e.g., electrical 
Regarding claim 6, modified KR ‘512 is capable of performing the claimed function of “charging […] is terminated due to an increase in resistance of the PTC particles when an inner temperature of the cylindrical secondary battery increases.”
Regarding claim 7, modified KR ‘512 is capable of performing the claimed function of “coupling between the lower end surface of the cap assembly and the adhesion unit and between the positive electrode tab and the adhesion unit is maintained in a state in which the charging is terminated.” 
Regarding claims 10 and 11, these claims recite the Tg of the PTC particles and adhesive material relative to the temperature at which charging is terminated.  It is noted that the temperature at which charging is terminated is not a structural limitation, and can be controlled by the user or by charging device design or by battery design.   Therefore, the limitations of claims 10 and 11 are considered to be met.  Further regarding claim 10, it would be obvious to have PTC particles that remained intact at the temperature at which charging is terminated, so that they can continue to perform their function of increasing resistance.  Therefore, the Tg would be higher than said temperature.  Similar rationale applies to claim 11 but in reverse, since the adhesive of KR ‘512 is designed to melt to interrupt current.
Regarding claim 13, the positive electrode tab and the lower end surface of the cap assembly are not in direct contact with each other (Fig. 2).  
Regarding claim 14, the positive electrode tab is not connected to the lower end of the cap assembly by welding (Fig. 3). 

Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203562472U.
Regarding claim 1, CN ‘472 is directed to a cylindrical secondary battery comprising an electrode assembly (1, 2, 3), a case (5), a cap assembly (7) mounted to an open upper end of the case, and a PTC (9) (“adhesion unit”) connecting a lower surface of the cap assembly to a positive electrode tab (8) (Fig. 3, [0020] of translation).  The adhesion unit comprises a polymer (e.g., an adhesive material), polypropylene (presumably the PTC material), and a conductive material ([0021]).  Regarding claim 3, the conductive material can be carbon ([0021]).  Regarding claims 8 and 12, a venting member (7a, 7b) is located at a lower end of the cap assembly (Fig. 3, [0020]).  The cap assembly per se is configured to have a structure from which a PTC element and a current interrupt device filter are omitted (Fig. 3).  Regarding claim 9, the positive electrode tab is coupled to a lower surface of the venting member (7a, 7b) via the adhesion unit (9).  Regarding claim 13, the positive electrode tab and the lower end surface (7a) of the cap assembly are not in direct contact with each other (Fig. 3).  
CN ‘472 does not expressly teach that the PTC material is in the form of particles, as recited in claim 1. 
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because use of particles of the PTC material would have been obvious in the adhesion unit of CN ‘472.  Although [0021] of the reference lacks specific details about the form/shape of the polymer and the polypropylene, the choice of particles for one or both would have been an obvious design choice to one skilled in the art.  It is further noted that PTC elements typically comprise particles of the PTC material.  As such, the limitation would be rendered obvious.

Regarding claim 6, CN ‘472 is capable of performing the claimed function of “charging […] is terminated due to an increase in resistance of the PTC particles when an inner temperature of the cylindrical secondary battery increases.”
Regarding claim 7, CN ‘472 is capable of performing the claimed function of “coupling between the lower end surface of the cap assembly and the adhesion unit and between the positive electrode tab and the adhesion unit is maintained in a state in which the charging is terminated.” 
Regarding claims 10 and 11, these claims recite the Tg of the PTC particles and adhesive material relative to the temperature at which charging is terminated.  It is noted that the temperature at which charging is terminated is not a structural limitation, and can be controlled by the user or by charging device design or by battery design.  Therefore, the limitations of claims 9 and 10 are considered to be met.  Further regarding claim 10, it would be obvious to have PTC particles that remained intact at the temperature at which charging is terminated, so that they can continue to perform their function of increasing resistance.  Therefore, the Tg would be higher than said temperature.  Paragraph [0021] indicates that the melting point of PP is 165C.  Thus, claim 10 would be obvious for this additional reason. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 19, 2021